 



Exhibit 10.1
COMERICA INCORPORATED
2006 AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN
SECTION 1. Purpose.
          The purpose of Comerica’s 2006 Long-Term Incentive Plan is to align
the interests of employees of the Corporation selected to receive awards with
those of stockholders by rewarding long term decision-making and actions for the
betterment of the Corporation. Accordingly, Eligible Individuals may receive
Awards of Options, Stock Appreciation Rights, Restricted Stock or Restricted
Stock Units, Performance Awards and Other Stock-Based Awards. Equity-based
compensation assists in the attraction and retention of qualified employees, and
provides them with additional incentive to devote their best efforts to pursue
and sustain the Corporation’s superior long-term performance. This enhances the
value of the Corporation for the benefit of its stockholders.
SECTION 2. Definitions.
     A. “Affiliate” means (i) any entity that is controlled by the Corporation,
whether directly or indirectly, and (ii) any entity in which the Corporation has
a significant equity interest, as determined by the Committee.
     B. “Award” means an Option, a Stock Appreciation Right, a Share of
Restricted Stock, a Restricted Stock Unit, a Performance Award, including a
Qualified Performance-Based Award, or an Other Stock-Based Award pursuant to the
Plan. Each Award shall be evidenced by an Award Agreement.
     C. “Award Agreement” means a written agreement, in a form approved by the
Committee, which sets forth the terms and conditions of an Award, including, but
not limited to, the Performance Period and/or Restriction Period, as
appropriate. Agreements shall be subject to the express terms and conditions set
forth herein, and to such other terms and conditions not inconsistent with the
Plan as the Committee shall deem appropriate.
     D. “Award Recipient” means an Eligible Individual who has been granted an
Award under the Plan and has entered into an Award Agreement evidencing the
grant of such Award or otherwise accepted the terms of an Award Agreement,
including by electronic acceptance or acknowledgement.
     E. “Beneficiary” means any person(s) designated by an Award Recipient on a
beneficiary designation form, or, if no form, any person(s) entitled to receive
any amounts owing to such Award Recipient under this Plan upon his or her death
by reason of having been named in the Award Recipient’s will or trust agreement
or having qualified as a taker of the Award Recipient’s property under the laws
of intestacy. If an Award Recipient authorizes any person, in writing, to
exercise such individual’s Options or Stock Appreciation Rights following the
Award Recipient’s death, the term “Beneficiary” shall include any person in
whose favor such Options or Stock Appreciation Rights are exercised by the
person authorized to exercise the Options or Stock Appreciation Rights.

 



--------------------------------------------------------------------------------



 



     F. “Board” means the Board of Directors of the Corporation.
     G. “Cause” means (1) conviction of the Award Recipient for committing a
felony under Federal law or the law of the state in which such action occurred,
(2) dishonesty in the course of fulfilling the Award Recipient’s employment
duties, (3) willful and deliberate failure on the part of the Award Recipient to
perform his or her employment duties in any material respect, or (4) before a
Change of Control, such other events as shall be determined by the Committee.
Before a Change of Control, the Committee shall, unless otherwise provided in an
Individual Agreement with the Award Recipient, have the sole discretion to
determine whether “Cause” exists, and its determination shall be final.
     H. “Change of Control” shall have the meaning set forth in Exhibit A to
this Plan.
     I. “Code” means the Internal Revenue Code of 1986, as amended, and the
regulations thereunder.
     J. “Committee” means the Compensation Committee of the Board or such other
committee of the Board as the Board may from time to time designate, which shall
be composed of not less than two non-employee directors, and shall be appointed
by and serve at the pleasure of the Board.
     K. “Corporation” means Comerica Incorporated, a Delaware corporation, and
its successors and assigns.
     L. “Disabled” or “Disability” means “Totally Disabled” (or any derivation
of such term) within the meaning of the Long-Term Disability Plan of Comerica
Incorporated, or if there is no such plan, “Disability” as determined by the
Committee. However, with respect to the rules relating to Incentive Stock
Options, the term “Disabled” shall mean disabled as that term is utilized in
Sections 422 and 22(e)(3) of the Code, or any successor Code provisions relating
to ISOs.
     M. “Disaffiliation” means a Subsidiary’s or Affiliate’s ceasing to be a
Subsidiary or Affiliate for any reason (including, without limitation, as a
result of a public offering, or a spinoff or sale by the Corporation, of the
stock of the Subsidiary or Affiliate) or a sale of a division of the Corporation
and its Affiliates.
     N. “Eligible Individual” means any officers and employees of the
Corporation or any of its Subsidiaries or Affiliates, and prospective officers
and employees who have accepted offers of employment from the Corporation or its
Subsidiaries or Affiliates. Notwithstanding the foregoing, an Eligible
Individual for purposes of receipt of the grant of an ISO shall be limited to
those individuals who are eligible to receive ISOs under rules set forth in the
Code and applicable regulations.
     O. “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     P. “Fair Market Value” means the closing price of a Share on the New York
Stock Exchange as reported on the Composite Tape as published in the Wall Street
Journal; if, however, there is no trading of Shares on the date in question,
then the closing price of the

2



--------------------------------------------------------------------------------



 



Shares as so reported, on the last preceding trading day shall instead be used
to determine Fair Market Value. If Fair Market Value for any date in question
cannot be determined as provided above, Fair Market Value shall be determined by
the Committee in its good faith discretion based on a reasonable valuation
method.
     Q. “Incentive Stock Option” or “ISO Award” means an Option granted pursuant
to the Plan that is designated in the applicable Award Agreement as an
“incentive stock option” within the meaning of Section 422 of the Code, and that
in fact so qualifies.
     R. “Nonqualified Stock Option” or “NQSO Award” means an Option granted
pursuant to the Plan that is not intended to be an Incentive Stock Option.
     S. “Option” means a Nonqualified Stock Option or an Incentive Stock Option
granted pursuant to Section 6(A) of the Plan.
     T. “Other Stock-Based Award” means any right granted under Section 6(F) of
the Plan.
     U. “Performance Award” means any Award, including a Qualified
Performance-Based Award, granted pursuant to Section 6(E) of the Plan.
     V. “Performance Measures” means the performance goals established by the
Committee and relating to a Performance Period in connection with the grant of
an Award. In the case of any Qualified Performance-Based Award, such goals shall
be (i) based on the attainment of specified levels of one or more of the
following measures (a) earnings per share, (b) return measures (including, but
not limited to, return on assets, equity or sales), (c) net income (before or
after taxes), (d) cash flow (including, but not limited to, operating cash flow
and free cash flow), (e) cash flow return on investments, which equals net cash
flows divided by owner’s equity, (f) earnings before or after taxes, interest,
depreciation and/or amortization, (g) internal rate of return or increase in net
present value, (h) gross revenues, (i) gross margins or (j) stock price
(including, but not limited to, growth measures and total stockholder return)
and (ii) set by the Committee within the time period prescribed by Section
162(m) of the Code. Performance Measures may be absolute in their terms or
measured against or in relationship to other companies comparably, similarly or
otherwise situated and may be based on or adjusted for any other objective
goals, events, or occurrences established by the Committee for a Performance
Period. Such Performance Measures may be particular to a line of business,
subsidiary or other unit or may be based on the performance of the Corporation
generally. Such Performance Measures may cover the Performance Period as
specified by the Committee. Performance Measures may be adjusted by the
Committee in its sole discretion to eliminate the unbudgeted effects of charges
for restructurings, charges for discontinued operations, charges for
extraordinary items and other unusual or non-recurring items of loss or expense,
merger related charges, cumulative effect of accounting changes, the unbudgeted
financial impact of any acquisition or divestiture made during the applicable
Performance Period, and any direct or indirect change in the Federal corporate
tax rate affecting the Performance Period, each as defined by generally accepted
accounting principles and identified in the audited financial statements, notes
to the audited financial statements, management’s discussion and analysis or
other Corporation filings with the Securities and Exchange Commission

3



--------------------------------------------------------------------------------



 



     W. “Performance Period” means the period designated by the Committee during
which the Performance Measures applicable to an Award shall be measured. The
Performance Period shall be established at or before the time of the grant of
the Award, and the length of any Performance Period shall be within the
discretion of the Committee.
     X. “Plan” means the Comerica Incorporated 2006 Long-Term Incentive Plan.
     Y. “Qualified Performance-Based Award” means an Award intended to qualify
for the Section 162(m) Exemption, as provided in Section 7.
     Z. “Restriction Period” means the period designated by the Committee during
which Shares of a Restricted Stock Award remain forfeitable or a Restricted
Stock Unit Award is subject to vesting requirements.
     AA. “Restricted Stock” or “Restricted Stock Award” means an award of Shares
pursuant to Section 6(C) of the Plan subject to the terms, conditions and such
restrictions as may be determined by the Committee and set forth in the
applicable Award Agreement. Shares of Restricted Stock shall constitute issued
and outstanding Shares for all corporate purposes.
     BB. “Restricted Stock Units” or “Restricted Stock Unit Award” means an
Award granted pursuant to Section 6(D) of the Plan denominated in Shares subject
to the terms, conditions and restrictions determined by the Committee and set
forth in the applicable Award Agreement.
     CC. “Retirement” means, unless otherwise provided in an Award Agreement or
determined by the Committee, retirement from active employment with the
Corporation, a Subsidiary or an Affiliate at or after age 65 or after attainment
of both age 55 and ten (10) years of continuous service with the Corporation and
its Affiliates.
     DD. “Section 162(m) Exemption” means the exemption from the limitation on
deductibility imposed by Section 162(m) of the Code that is set forth in
Section 162(m)(4)(C) of the Code.
     EE. “Share” means a share of common stock, $5.00 par value, of the
Corporation or such other securities or property as may become subject to Awards
pursuant to an adjustment made under Section 3(D) of the Plan.
     FF. “Stock Appreciation Right” or “SAR Award” means a right granted under
Section 6(B) of the Plan.
     GG. “Subsidiary” means any corporation, partnership, joint venture or other
entity during any period in which at least a 50% voting or profits interest is
owned, directly or indirectly, by the Corporation or any successor to the
Corporation.
     HH. “Tax Withholding Date” shall mean the earliest date the obligation to
withhold tax with respect to an Award arises.

4



--------------------------------------------------------------------------------



 



     II. “Term” means the maximum period during which an Option or Stock
Appreciation Right may remain outstanding, subject to earlier termination upon
Termination of Employment or otherwise, as specified in the applicable Award
Agreement or to the extent not specified in the Award Agreement as provided in
the Plan.
     JJ. “Termination of Employment” means the termination of the applicable
Award Recipient’s employment with the Corporation and any of its Subsidiaries or
Affiliates. An Award Recipient employed by a Subsidiary or an Affiliate or a
division of the Corporation and its Affiliates shall be deemed to incur a
Termination of Employment if, as a result of a Disaffiliation, such Subsidiary,
Affiliate, or division ceases to be a Subsidiary, Affiliate or division, as the
case may be, and the Award Recipient does not immediately thereafter become an
employee of the Corporation or another Subsidiary or Affiliate. Neither a
temporary absence from employment because of illness, vacation or leave of
absence nor a transfer among the Corporation and its Subsidiaries and Affiliates
shall be considered a Termination of Employment.
SECTION 3. Stock Subject to the Plan.
     A. Plan Maximums. The maximum number of Shares that may be delivered
pursuant to Awards under the Plan shall be the sum of (i) eleven million
(11,000,000), (ii) any Shares available for future awards under the Amended and
Restated Comerica Incorporated 1997 Long-Term Incentive Plan (the “Prior Plan”)
as of the Effective Date, and (iii) any Shares that are represented by awards
granted under the Prior Plan which are forfeited, expire or are cancelled
without delivery of Shares or which result in the forfeiture of Shares back to
the Corporation. No additional Shares will be granted pursuant to the terms of
the Prior Plan as of the Effective Date of the Plan. The maximum number of
Shares that may be delivered pursuant to Options intended to be Incentive Stock
Options shall be one million (1,000,000) Shares. No more than 2.2 million
(2,200,000) Shares may be issued during the term of the Plan pursuant to Awards
other than Options and Stock Appreciation Rights. Shares subject to an Award
under the Plan may be authorized and unissued Shares or treasury Shares.
     B. Individual Limits. No Award Recipient may be granted Awards with respect
to more than 350,000 Shares in any calendar year, and the maximum number of
Shares underlying Awards of Options and Stock Appreciation Rights that may be
granted to an Award Recipient in any calendar year is 350,000.

5



--------------------------------------------------------------------------------



 



     C. Rules for Calculating Shares Delivered. Any Shares covered by an Award
that has been granted shall be counted as used under the Plan as of the date of
grant. To the extent that any Award is forfeited, or any Option or Stock
Appreciation Right terminates, expires or lapses without being exercised, the
Shares subject to such Awards not delivered as a result thereof shall again be
available for Awards under the Plan. The following Shares, however, may not
again be made available for issuance in respect of Awards under this Plan:
(i) Shares not issued or delivered as a result of the net settlement of an
outstanding Stock Appreciation Right; (ii) Shares used to pay the exercise price
or withholding taxes related to an outstanding Award; or (iii) Shares
repurchased by the Corporation on the open market with the proceeds of an Option
exercise price to settle an Option.
     D. Adjustment Provision. In the event of (i) a stock dividend, stock split,
reverse stock split, share combination, or recapitalization or similar event
affecting the capital structure of the Corporation (each, a “Share Change”), or
(ii) a merger, consolidation, acquisition of property or shares, separation,
spinoff, reorganization, stock rights offering, liquidation, Disaffiliation, or
similar event affecting the Corporation or any of its Subsidiaries (each, a
“Corporate Transaction”), the Committee or the Board shall make such
substitutions or adjustments as it deems appropriate and equitable, if any, to
(A) the aggregate number and kind of Shares or other securities reserved for
issuance and delivery under the Plan, (B) the various maximum limitations set
forth in Sections 3(A) and 3(B) upon certain types of Awards and upon the grants
to individuals of certain types of Awards, (C) the number and kind of Shares or
other securities subject to outstanding Awards, and (D) the exercise price of
outstanding Options and Stock Appreciation Rights. In the case of Corporate
Transactions, such adjustments may include, without limitation, (1) the
cancellation of outstanding Awards in exchange for payments of cash, property or
a combination thereof having an aggregate value equal to the value of such
Awards, as determined by the Committee or the Board in its sole discretion (it
being understood that in the case of a Corporate Transaction with respect to
which stockholders of Common Stock receive consideration other than publicly
traded equity securities of the ultimate surviving entity, any such
determination by the Committee that the value of an Option or Stock Appreciation
Right shall for this purpose be deemed to equal the excess, if any, of the value
of the consideration being paid for each Share pursuant to such Corporate
Transaction over the exercise price of such Option or Stock Appreciation Right
shall conclusively be deemed valid); (2) the substitution of other property
(including, without limitation, cash or other securities of the Corporation and
securities of entities other than the Corporation) for the Shares subject to
outstanding Awards; and (3) in connection with any Disaffiliation, arranging for
the assumption of Awards, or replacement of Awards with new awards based on
other property or other securities (including, without limitation, other
securities of the Corporation and securities of entities other than the
Corporation), by the affected Subsidiary, Affiliate, or division or by the
entity that controls such Subsidiary, Affiliate, or division following such
Disaffiliation (as well as any corresponding adjustments to Awards that remain
based upon Corporation securities). Any such adjustments shall be made in a
manner that (i) with respect to Awards that are not considered to be deferred
compensation within the meaning of Section 409A of the Code as of immediately
prior to such adjustment, would not cause such Awards to become deferred
compensation subject to Section 409A of the Code and (ii) with respect to Awards
that are considered deferred compensation within the meaning of Section 409A of
the Code, would not cause such Awards to be non-compliant with the requirements
of Section 409A of the Code.

6



--------------------------------------------------------------------------------



 



SECTION 4. Administration.
     A. Committee. The Plan shall be administered by the Committee. In addition
to any implied powers and duties that may be needed to carry out the provisions
of the Plan, the Committee shall have all the powers vested in it by the terms
of the Plan, including exclusive authority to: select Eligible Individuals; to
make Awards; to determine the type, size, terms and timing of Awards (which need
not be uniform); to accelerate the vesting of Awards, including upon the
occurrence of a Change of Control of the Corporation or an Award Recipient’s
Termination of Employment; to prescribe the form of the Award Agreement; to
modify, amend or adjust the terms and conditions of any Award, subject to
Sections 7 and 10; to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any Award Agreement relating thereto); make any other
determinations it believes necessary or advisable in connection with the
administration of the Plan; correct any defect, supply any omission or reconcile
any inconsistency in the Plan or in any Award Agreement; establish any
“blackout” period that the Committee in its sole discretion deems necessary or
advisable; and to otherwise administer the Plan.
     B. Procedures. Determinations of the Committee shall be made by a majority
vote of its members at a meeting at which a quorum is present or pursuant to a
unanimous written consent of its members. A majority of the members of the
Committee shall constitute a quorum. Subject to Section 7(D), any authority
granted to the Committee may also be exercised by the full Board. To the extent
that any permitted action taken by the Board conflicts with action taken by the
Committee, the Board action shall control. The Committee may authorize any one
or more of its members, or any officer of the Corporation, to execute and
deliver documents on behalf of the Committee.
          Except to the extent prohibited by applicable law or the applicable
rules of a stock exchange, the Committee may (i) allocate all or any portion of
its responsibilities and powers to any one or more of its members and/or
(ii) delegate all or any part of its responsibilities and powers to any person
or persons selected by it, provided that, the Committee may not delegate its
responsibilities and powers if such delegation would cause an Award made to an
individual subject to Section 16 of the Exchange Act not to qualify for an
exemption from Section 16(b) of the Exchange Act or cause an Award intended to
be a Qualified Performance-Based Award not to qualify for, or to cease to
qualify for, the Section 162(m) Exemption. Any such allocation or delegation may
be revoked by the Committee at any time.
          All decisions made by the Committee (or any person or persons to whom
the Committee has allocated or delegated all or any portion of its
responsibilities and powers in accordance with this Plan) shall be final and
binding on all persons, including the Corporation, its Affiliates, Subsidiaries,
stockholders, Eligible Individuals, Award Recipients, Beneficiaries and other
interested parties.
     C. Discretion of the Committee. Subject to Section 1(G), any determination
made by the Committee or by an appropriately delegated officer pursuant to
delegated authority under the provisions of the Plan with respect to any Award
shall be made in the sole discretion of the Committee or such delegate at the
time of the grant of the Award or, unless in contravention of

7



--------------------------------------------------------------------------------



 



any express term of the Plan, at any time thereafter. All decisions made by the
Committee or any appropriately delegated officer pursuant to the provisions of
the Plan shall be final and binding on all persons, including the Corporation,
Award Recipients and Eligible Individuals.
     D. Cancellation or Suspension of Awards. The Committee may cancel all or
any portion of any Award, whether or not vested or deferred, as set forth below.
Upon cancellation, the Award Recipient shall forfeit the Award and any benefits
attributable to such canceled Award or portion thereof. The Committee may cancel
an Award if, in its sole discretion, the Committee determines in good faith that
the Award Recipient has done any of the following: (i) committed a felony; (ii)
committed fraud; (iii) embezzled; (iv) disclosed confidential information or
trade secrets; (v) was terminated for Cause; (vi) engaged in any activity in
competition with the business of the Corporation or any Subsidiary or Affiliate
of the Corporation; or (vii) engaged in conduct that adversely affected the
Corporation. The Executive Vice President — Director of Human Resources, or such
other person designated from time to time by the Chief Executive Officer of the
Corporation (the “Delegate”), shall have the power and authority to suspend all
or any portion of any Award if the Delegate makes in good faith the
determination described in the preceding sentence. Any such suspension of an
Award shall remain in effect until the suspension shall be presented to and
acted on by the Committee at its next meeting. This Section 4(D) shall have no
application for a two year period following a Change of Control of the
Corporation.
SECTION 5. Eligibility.
     Awards may only be made to Eligible Individuals.
SECTION 6. Awards.
     A. Options. The Committee may grant Options to Eligible Individuals in
accordance with the provisions of this subsection subject to such additional
terms and conditions, not inconsistent with the provisions of the Plan, as the
Committee shall determine to be appropriate.
     (1) Exercise Price. The exercise price per Share of an Option shall be
determined by the Committee; provided, however, that such exercise price shall
not be less than 100% of the Fair Market Value of a Share on the date of grant
of such Option, and such exercise price may not be decreased during the Term of
the Option except pursuant to an adjustment in accordance with Section 3(D).
     (2) Option Term. The Term of each Option shall be fixed by the Committee
and the maximum Term of each Option shall be ten (10) years.
     (3) Time and Manner of Exercise. The Committee shall determine the time or
times at which an Option may be exercised, and the manner in which (including,
without limitation, cash, Shares, other securities, other Awards or other
property, or any combination thereof, having a Fair Market Value on the exercise
date equal to the relevant exercise price) payment of the exercise price with
respect thereto may be made, or deemed to have been made. The Committee may
authorize the use of any form of “cashless” exercise of an Option that is
legally permissible.

8



--------------------------------------------------------------------------------



 



     (4) Employment Status. Except as provided in paragraphs (a) through
(d) below or as may otherwise be provided by the Committee (either at the time
of grant of an Option or thereafter), an Award Recipient’s Options and Stock
Appreciation Rights shall be immediately forfeited upon his or her Termination
of Employment.
     (a) Retirement. An Award Recipient’s Retirement shall not affect any Option
outstanding as of the Termination of Employment due to Retirement other than
those granted in the calendar year of Retirement. All Options outstanding as of
the Termination of Employment due to Retirement other than those granted in the
calendar year of such Termination of Employment shall continue to vest pursuant
to the vesting schedule applicable to such Options, and any vested Options
outstanding as of the Termination of Employment due to Retirement (including any
ISO held by an Award Recipient who is not Disabled) shall continue in full force
and effect for the remainder of the Term of the Option. All Options granted in
the calendar year of Termination of Employment due to Retirement that have not
otherwise vested as of such termination shall terminate upon the date of
Retirement.
     (b) Disability. Upon the cessation of the Award Recipient’s employment due
to Disability, any Option held by such individual that was exercisable
immediately before the Termination of Employment due to Disability shall
continue to be exercisable until the earlier of (i) the third anniversary of the
Award Recipient’s Termination of Employment (or, in the case of any ISO held by
an Award Recipient who is Disabled, the first anniversary of the Award
Recipient’s Termination of Employment) and (ii) the expiration of the Term of
the Option.
     (c) Death. Upon the Award Recipient’s death (whether during his or her
employment with the Corporation or an Affiliate or during any applicable
post-termination exercise period), any Option held by such individual that was
exercisable immediately before the Termination of Employment shall continue to
be exercisable by the Beneficiary(ies) of the decedent, until the earlier of
(i) the first anniversary the date of the Award Recipient’s death (or, in the
case of ISOs, for a period of three months after the Award Recipient’s death)
and (ii) the expiration of the Term of the Option (as such term may have been
shortened due to the Award Recipient’s Retirement, Disability or Termination of
Employment for any other reason).
     (d) Other Terminations of Employment. Upon the Award Recipient’s
Termination of Employment for any reason other than Retirement, Disability,
death or for Cause, any Option held by such individual that was exercisable
immediately before the Termination of Employment shall continue to be
exercisable until the earlier of (i) the 90th day after the Award Recipient’s
Termination of Employment and (ii) the expiration of the Term of the Option.
     (e) Extension or Reduction of Exercise Period. In any of the foregoing
circumstances, subject to Section 8, the Committee may extend or

9



--------------------------------------------------------------------------------



 



shorten the exercise period, but may not extend any such period beyond the Term
of the Option as originally established (or, insofar as this paragraph relates
to Stock Appreciation Rights, the Term of the SAR Award as originally
established). Further, with respect to ISOs, as a condition of any such
extension, the holder shall be required to deliver to the Corporation a release
which provides that such individual will hold the Corporation and/or Affiliate
harmless with respect to any adverse tax consequences the individual may suffer
by reason of any such extension.
     B. Stock Appreciation Right Awards. The Committee may grant Stock
Appreciation Rights to Eligible Individuals in accordance with the provisions of
this subsection subject to such additional terms and conditions, not
inconsistent with the provisions of the Plan, as the Committee shall determine
to be appropriate. The Term of each SAR Award shall be fixed by the Committee
and the maximum Term of each SAR Award shall be ten (10) years. A Stock
Appreciation Right granted under the Plan shall confer on the Award Recipient a
right to receive upon exercise thereof the excess (if any) of (i) the Fair
Market Value of one Share on the date of exercise over (ii) the grant price of
the Stock Appreciation Right Award as specified by the Committee, which price
shall not be less than 100% of the Fair Market Value of one Share on the date of
grant of the Stock Appreciation Right. Subject to the terms of the Plan, the
Committee shall determine the grant price, Term, manner of exercise, dates of
exercise, methods of settlement (cash, Shares or a combination thereof) and any
other terms and conditions of any SAR Award. The Committee may impose such
conditions or restrictions on the exercise of any SAR Award as it may deem
appropriate. Except as otherwise provided by the Committee or in an Award
Agreement, any SAR Award must be exercised during the period of the Award
Recipient’s employment with the Corporation or Affiliate, provided that the
provisions of Section 6(A)(4)(a)-(e) hereof shall apply for purposes of
determining the exercise period in the event of the Award Recipient’s
Retirement, Disability, death or other Termination of Employment, including
following a Change of Control.
     C. Restricted Stock Awards. The Committee may make Restricted Stock Awards
to Eligible Individuals in accordance with the provisions of this subsection
subject to such additional terms and conditions not inconsistent with the
provisions of the Plan as the Committee shall determine to be appropriate.
     (1) Nature of Restrictions. Restricted Stock Awards shall be subject to
such restrictions, including Performance Measures, as the Committee may impose
(including, without limitation, any limitation on the right to vote a Share of
Restricted Stock or the right to receive any dividend or other right or property
with respect thereto), which restrictions may lapse separately or in combination
at such time or times, in such installments or otherwise as the Committee may
deem appropriate. Subject to the Committee’s authority under Section 6(C)(3)
below, the minimum Restriction Period with respect to a Restricted Stock Award
that is subject to restrictions that are performance-related shall be one
(1) year, and the minimum Restriction Period with respect to a Restricted Stock
Award that is subject to restrictions that are not performance-related shall be
three (3) years. The Committee may, prior to or at the time of grant, designate
an Award of Restricted Stock as a Qualified Performance-Based Award.

10



--------------------------------------------------------------------------------



 



     (2) Stock Certificates. Restricted Stock Awards granted under the Plan
shall be evidenced by the issuance of a stock certificate(s), which shall be
held by the Corporation. Such certificate(s) shall be registered in the name of
the Award Recipient and shall bear an appropriate legend which refers to the
restrictions applicable to such Restricted Stock Award. Alternatively, shares of
Restricted Stock under the Plan may be recorded in book entry form.
     (3) Forfeiture; Delivery of Shares. Except as may be otherwise provided in
an Award Agreement, upon an Award Recipient’s Termination of Employment (as
determined under criteria established by the Committee) during the applicable
Restriction Period, all Shares of Restricted Stock shall be immediately
forfeited and revert to the Corporation; provided, however, that the Committee
may waive, in whole or in part, any or all remaining restrictions applicable to
the Restricted Stock Award. Shares comprising any Restricted Stock Award held by
the Corporation that are no longer subject to restrictions shall be delivered to
the Award Recipient (or his or her Beneficiary) promptly after the applicable
restrictions lapse or are waived.
     D. Restricted Stock Unit Awards. The Committee may grant Awards of
Restricted Stock Units to Eligible Individuals, subject to such terms and
conditions, not inconsistent with the provisions of the Plan, as the Committee
shall determine to be appropriate. A Restricted Stock Unit shall represent an
unfunded, unsecured right to receive one Share or cash equal to the Fair Market
Value of a Share.
     (1) Nature of Restrictions. Restricted Stock Unit Awards shall be subject
to such restrictions, including Performance Measures, as the Committee may
impose, which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Subject to the Committee’s authority under Section 6(D)(3) below,
the minimum Restriction Period with respect to a Restricted Stock Unit Award
that is subject to restrictions that are performance-related shall be one
(1) year, and the minimum Restriction Period with respect to a Restricted Stock
Unit Award that is subject to restrictions that are not performance-related
shall be three (3) years. The Committee may, prior to or at the time of grant,
designate an Award of Restricted Stock as a Qualified Performance-Based Award.
     (2) Rights as a Stockholder. An Eligible Individual to whom Restricted
Stock Units are granted shall not have any rights of a stockholder of the
Corporation with respect to the Share represented by the Restricted Stock Unit
Award. If so determined by the Committee, in its sole and absolute discretion,
Restricted Stock Units may include a dividend equivalent right, pursuant to
which the Award Recipient will either receive cash amounts (either paid
currently or on a contingent basis) equivalent to the dividends and other
distributions payable with respect to the number of Shares represented by the
Restricted Stock Units, or additional Restricted Stock Units with a Fair Market
Value equal to such dividends and other distributions.
     (3) Forfeiture/Settlement. Except as may be otherwise provided in an Award
Agreement, upon an Award Recipient’s Termination of Employment (as determined

11



--------------------------------------------------------------------------------



 



under criteria established by the Committee) during the applicable Restriction
Period, all Restricted Stock Units shall be immediately forfeited; provided,
however, that the Committee may waive, in whole or in part, any or all remaining
vesting requirements or restrictions applicable to the Restricted Stock Unit
Award. An Award of Restricted Stock Units shall be settled in Shares as and when
the Restricted Stock Units vest or at a later time specified by the Committee or
in accordance with an election of the Award Recipient, if the Committee so
permits.
     E. Performance Awards. The Committee may grant Performance Awards
(designated as Qualified Performance-Based Awards or not) to Eligible
Individuals in accordance with the provisions of this Section 6(E) subject to
such additional terms and conditions, not inconsistent with the provisions of
the Plan, as the Committee shall determine to be appropriate. A Performance
Award granted under the Plan (i) may be denominated or payable in cash, Shares
(including, without limitation, Restricted Shares), other securities, other
Awards, or other property, and (ii) shall confer on the Award Recipient the
right to receive a dollar amount or number of Shares upon the attainment of
Performance Measures during any Performance Period, as established by the
Committee. Subject to the terms of the Plan and any applicable Award Agreement,
the Performance Measures to be achieved during any Performance Period, the
length of any Performance Period and the amount of any payment or number of
Shares in respect of a Performance Award shall be determined by the Committee.
     F. Other Stock-Based Awards. The Committee may grant Other Stock-Based
Awards to Eligible Individuals in accordance with the provisions of this
Section 6(F) and subject to such additional terms and conditions, including
Performance Measures, not inconsistent with the provisions of the Plan, as the
Committee shall determine. Other Stock-Based Awards may be denominated or
payable in, valued in whole or in part by reference to, or otherwise based on or
related to, Shares (including, without limitation, securities convertible into
Shares), as are deemed by the Committee to be consistent with the purpose of the
Plan.
     G. General. Except as otherwise specified in the Plan or an applicable
Award Agreement, the following provisions shall apply to Awards granted under
the Plan:
     (1) Consideration for Awards. Other than the payment of the exercise price
or grant price in connection with the exercise of an Option or Stock
Appreciation Right or in connection with a deferral, Awards shall be made
without monetary consideration or for such minimal monetary consideration as may
be required by applicable law. In no event may any Option or Stock Appreciation
Right granted under this Plan be amended, other than pursuant to Section 3(D),
to decrease the exercise or grant price thereof, be cancelled in conjunction
with the grant of any new Option or Stock Appreciation Right with a lower
exercise or grant price, or otherwise be subject to any action that would be
treated, for accounting purposes, as a “repricing” of such Option or Stock
Appreciation Right, unless such amendment, cancellation, or action is approved
by the Corporation’s stockholders.
     (2) Forms of Payment under Awards. Subject to the terms of the Plan and of
any applicable Award Agreement, payments or transfers of Shares to be made by
the Corporation or an Affiliate upon the grant, exercise or satisfaction of an
Award may be

12



--------------------------------------------------------------------------------



 



made in such form or forms as the Committee shall determine (including, without
limitation, cash, Shares, other securities, other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or an a deferred basis subject to Section 409A of the Code, to the
extent permitted by the applicable Award Agreement and in each case in
accordance with rules and procedures established by the Committee. Such rules
and procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments.
     (3) Limits on Transfer of Awards. No Award and no right under any such
Award shall be transferable by an Award Recipient otherwise than by will or by
the laws of intestacy; provided, however, that, an Award Recipient may, in the
manner established by the Committee, designate a Beneficiary to exercise the
rights of the Award Recipient and to receive any property distributable with
respect to any Award upon the death of the Award Recipient. Each Award or right
under any Award shall be exercisable during the Award Recipient’s lifetime only
by the Award Recipient or, if permissible under applicable law, by the Award
Recipient’s guardian or legal representative. No Award or right under any such
Award may be pledged, alienated, attached or otherwise encumbered, and any
purported pledge, alienation, attachment or encumbrance thereof shall be void
and unenforceable against the Corporation or any Affiliate.
     (4) Term of Awards. Subject to any specific provisions of the Plan, the
term of each Award shall be for such period as may be determined by the
Committee.
     (5) Securities Law Restrictions. All certificates for Shares or other
securities delivered under the Plan pursuant to any Award or the exercise
thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, or the rules, regulations and other requirements of
the Securities and Exchange Commission, the New York Stock Exchange, any other
exchange on which Shares may be eligible to be traded or any applicable federal
or state securities laws, and the Committee may cause a legend or legends to be
placed on any such certificates to make appropriate reference to such
restrictions.
SECTION 7. Qualified Performance-Based Awards
     A. Section 162(m) Exemption. The provisions of this Plan are intended to
ensure that all Options and Stock Appreciation Rights granted hereunder to any
Award Recipient who is or may be a “covered employee” (within the meaning of
Section 162(m)(3) of the Code) in the tax year in which such Option or Stock
Appreciation Right is expected to be deductible to the Corporation qualify for
the Section 162(m) Exemption, and all such Awards shall therefore be considered
Qualified Performance-Based Awards and this Plan shall be interpreted and
operated consistent with that intention (including, without limitation, to
require that all such Awards be granted by a committee composed solely of
members who satisfy the requirements for being “outside directors” for purposes
of the Section 162(m) Exemption (“Outside Directors”)). When granting any Award
other than an Option or Stock Appreciation Right, the Committee may designate
such Award as a Qualified Performance-Based Award, based upon a determination
that (i) the recipient is or may be a “covered employee” (within the meaning of
Section

13



--------------------------------------------------------------------------------



 



162(m)(3) of the Code) with respect to such Award, and (ii) the Committee wishes
such Award to qualify for the Section 162(m) Exemption, and the terms of any
such Award (and of the grant thereof) shall be consistent with such designation
(including, without limitation, that all such Awards be granted by a committee
composed solely of Outside Directors).
     B. Limitation on Amendment. Each Qualified Performance-Based Award (other
than an Option or Stock Appreciation Right) shall be earned, vested and payable
(as applicable) only upon the achievement of one or more Performance Measure,
together with the satisfaction of any other conditions, such as continued
employment, as the Committee may determine to be appropriate, and no Qualified
Performance-Based Award may be amended, nor may the Committee exercise any
discretionary authority it may otherwise have under this Plan with respect to a
Qualified Performance-Based Award, in any manner that would cause the Qualified
Performance-Based Award to cease to qualify for the Section 162(m) Exemption;
provided, however, that (i) the Committee may provide, either in connection with
the grant of the applicable Award or by amendment thereafter, that achievement
of such Performance Measure will be waived upon the death or Disability of the
Participant (or under any other circumstance with respect to which the existence
of such possible waiver will not cause the Award to fail to qualify for the
Section 162(m) Exemption), and (ii) any rights to vesting or accelerated payment
on a Change of Control shall apply notwithstanding this Section 7(B).
     C. Maximum Cash Award. For purposes of the Section 162(m) Exemption, the
maximum amount of compensation payable with respect to an Award granted under
the Plan to any Award Recipient who is a “covered employee” (as defined in
Section 162(m) of the Code) that is denominated as a dollar amount will not
exceed $5,000,000 for any calendar year.
     D. Limitation on Action by the Full Board. The full Board shall not be
permitted to exercise authority granted to the Committee to the extent that the
grant or exercise of such authority would cause an Award designated as a
Qualified Performance-Based Award not to qualify for, or to cease to qualify
for, the Section 162(m) Exemption.
SECTION 8. Section 409A of the Code.
          It is the intention of the Corporation that no Award shall be
“deferred compensation” subject to Section 409A of the Code, unless and to the
extent that the Committee specifically determines otherwise as provided below,
and the Plan and the terms and conditions of all Awards shall be interpreted
accordingly. The terms and conditions governing any Awards that the Committee
determines will be subject to Section 409A of the Code, including any rules for
elective or mandatory deferral of the delivery of cash or Shares pursuant
thereto and any rules regarding treatment of such Awards in the event of a
Change of Control, shall be set forth in the applicable Award Agreement, and
shall comply in all respects with Section 409A of the Code.
SECTION 9. Withholding of Taxes.
          The Corporation will, if required by applicable law, withhold the
minimum statutory amount of Federal, state and/or local withholding taxes no
later than the date as of which an amount first becomes includible in the gross
income of an Award Recipient for Federal, state, local or foreign income or
employment or other tax. Unless otherwise provided in

14



--------------------------------------------------------------------------------



 



the applicable Award Agreement, each Award Recipient may satisfy any such tax
withholding obligation by any of the following means, or by a combination of
such means: (i) a cash payment; (ii) by delivery to the Corporation of
already-owned Shares which have been held by the individual for at least six
(6) months having a Fair Market Value, as of the Tax Withholding Date,
sufficient to satisfy the amount of the withholding tax obligation arising from
an exercise or vesting of an Award; (iii) by authorizing the Corporation to
withhold from the Shares otherwise issuable to the individual pursuant to the
exercise or vesting of an Award, a number of shares having a Fair Market Value,
as of the Tax Withholding Date, which will satisfy the amount of the withholding
tax obligation; or (iv) by a combination of such methods of payment. If the
amount requested is not paid, the Corporation may refuse to satisfy the Award.
The obligations of the Corporation under the Plan shall be conditional on such
payment or arrangements, and the Corporation and its Affiliates shall, to the
extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to such Award Recipient. The Committee may establish such
procedures as it deems appropriate, including making irrevocable elections, for
the settlement of withholding obligations with Shares.
SECTION 10. Amendment and Termination.
     A. Amendments to the Plan. The Committee may amend, alter, or discontinue
the Plan, but no amendment, alteration or discontinuation shall be made which
would materially impair the rights of the Award Recipients with respect to a
previously granted Award without such Award Recipient’s consent, except such an
amendment made to comply with applicable law, including without limitation
Section 409A of the Code, stock exchange rules or accounting rules. In addition,
no such amendment shall be made without the approval of the Corporation’s
stockholders to the extent such approval is required by applicable law or the
listing standards of the applicable stock exchange.
     B. Amendments to Awards. Subject to Section 6(G)(1), the Committee may
unilaterally amend the terms of any Award theretofore granted, but no such
amendment shall cause a Qualified Performance-Based Award to cease to qualify
for the Section 162(m) Exemption or without the Award Recipient’s consent
materially impair the rights of any Award Recipient with respect to an Award,
except such an amendment made to cause the Plan or Award to comply with
applicable law, stock exchange rules or accounting rules.
SECTION 11. Miscellaneous Provisions.
     A. Conditions for Issuance. The Committee may require each person
purchasing or receiving Shares pursuant to an Award to represent to and agree
with the Corporation in writing that such person is acquiring the Shares without
a view to the distribution thereof. The certificates for such Shares may include
any legend which the Committee deems appropriate to reflect any restrictions on
transfer. Notwithstanding any other provision of the Plan or Award Agreements
made pursuant thereto, the Corporation shall not be required to issue or deliver
any certificate or certificates for Shares under the Plan prior to fulfillment
of all of the following conditions: (i) listing or approval for listing upon
notice of issuance, of such Shares on the applicable stock exchange; (ii) any
registration or other qualification of such Shares of the Corporation under any
state or Federal law or regulation, or the maintaining in effect of any such
registration or other qualification which the Committee shall, in its absolute
discretion upon the

15



--------------------------------------------------------------------------------



 



advice of counsel, deem necessary or advisable; and (iii) obtaining any other
consent, approval, or permit from any state or Federal governmental agency which
the Committee shall, in its absolute discretion after receiving the advice of
counsel, determine to be necessary or advisable.
     B. Additional Compensation Arrangements. Nothing contained in the Plan
shall prevent the Corporation or any Subsidiary or Affiliate from adopting other
or additional compensation arrangements for its employees. Participation in the
Plan shall not affect an individual’s eligibility to participate in any other
benefit or incentive plan of the Corporation.
     C. No Contract of Employment or Rights to Awards. The Plan shall not
constitute a contract of employment, and adoption of the Plan shall not confer
upon any employee any right to continued employment, nor shall it interfere in
any way with the right of the Corporation or any Subsidiary or Affiliate to
terminate the employment of any employee at any time. No employee or other
person shall have any claim or right to receive an Award under the Plan. Receipt
of an Award shall not confer upon the Award Recipient any rights of a
stockholder with respect to any Shares subject to such Award except as
specifically provided in the Agreement relating to the Award.
     D. Limitation on Dividend Reinvestment and Dividend Equivalents.
Reinvestment of dividends in additional Restricted Stock at the time of any
dividend payment, and the payment of Shares with respect to dividends to Award
Recipients holding Restricted Stock Unit Awards, shall only be permissible if
sufficient Shares are available under Section 3 for such reinvestment or payment
(taking into account then outstanding Awards). In the event that sufficient
Shares are not available for such reinvestment or payment, such reinvestment or
payment shall be made in the form of a grant of Restricted Stock Units equal in
number to the Shares that would have been obtained by such payment or
reinvestment, the terms of which Restricted Stock Units shall provide for
settlement in cash and for dividend equivalent reinvestment in further
Restricted Stock Units on the terms contemplated by this Section 11(D).
     E. Subsidiary Employees. In the case of a grant of an Award to any employee
of a Subsidiary of the Corporation, the Corporation may, if the Committee so
directs, issue or transfer the Shares, if any, covered by the Award to the
Subsidiary, for such lawful consideration as the Committee may specify, upon the
condition or understanding that the Subsidiary will transfer the Shares to the
employee in accordance with the terms of the Award specified by the Committee
pursuant to the provisions of the Plan. All Shares underlying Awards that are
forfeited or canceled shall revert to the Corporation.
     F. Governing Law and Interpretation. The Plan and all Awards made and
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware, without reference to principles of conflict
of laws. The captions of this Plan are not part of the provisions hereof and
shall have no force or effect.
     G. Foreign Employees and Foreign Law Considerations. The Committee may
grant Awards to Eligible Individuals who are foreign nationals, who are located
outside the United States or who are not compensated from a payroll maintained
in the United States, or who are otherwise subject to (or could cause the
Corporation to be subject to) legal or regulatory provisions of countries or
jurisdictions outside the United States, on such terms and conditions

16



--------------------------------------------------------------------------------



 



different from those specified in the Plan as may, in the judgment of the
Committee, be necessary or desirable to foster and promote achievement of the
purposes of the Plan, and, in furtherance of such purposes, the Committee may
make such modifications, amendments, procedures, or subplans as may be necessary
or advisable to comply with such legal or regulatory provisions.
     H. Expenses. The expenses of the Plan shall be borne by the Corporation.
     I. Acceptance of Terms. By accepting an Award under the Plan or payment
pursuant to any Award, each Award Recipient, legal representative and
Beneficiary shall be conclusively deemed to have indicated his or her acceptance
and ratification of, and consent to, any action taken under the Plan by the
Committee or the Corporation. A breach by any Award Recipient, his or her
Beneficiary(ies), or legal representative, of any restrictions, terms or
conditions contained in the Plan, any Award Agreement, or otherwise established
by the Committee with respect to any Award will, unless waived in whole or in
part by the Committee, cause a forfeiture of such Award.
SECTION 12. Effective Date.
     The Plan was adopted by the Board on March 28, 2006, and it will be
effective as of the date (the “Effective Date”) it is approved by at least a
majority of the Shares of the Corporation present and entitled to vote, at a
meeting of the Corporation’s stockholders at which there is a quorum. The Plan
will terminate on the tenth (10th) anniversary of the Effective Date, unless
earlier terminated in accordance with Section 10. Awards outstanding as of the
date of termination of the Plan shall not be affected or impaired by the
termination of the Plan.
Compensation Committee Approved: February 22, 2006 (Original Plan); This
Amendment and Restatement Approved November 14, 2006.
Board Approved: March 28, 2006 (Original Plan); This Amendment and Restatement
Approved November 14, 2006.
Stockholders Approved: May 16, 2006 (Original Plan).

17



--------------------------------------------------------------------------------



 



EXHIBIT A
CHANGE OF CONTROL
For the purpose of this Plan, a “Change of Control” shall mean:

l.   The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either
(i) the then outstanding shares of common stock of the Corporation (the
“Outstanding Corporation Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Corporation entitled to vote generally
in the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (i) any acquisition
directly from the Corporation, (ii) any acquisition by the Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Corporation or any corporation controlled by the
Corporation or (iv) any acquisition by any corporation pursuant to a transaction
which complies with clauses (i), (ii) and (iii) of subsection 3 of this
Exhibit A; or

2.   Individuals who, as of the date hereof, constitute the Corporation’s Board
of Directors (the “Incumbent Board”) cease for any reason to constitute at least
a majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Corporation’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

3.   Consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the Corporation’s assets (a “Business
Combination”), in each case, unless, following such Business Combination,
(i) all or substantially all of the individuals and entities who were the
beneficial owners, respectively, of the Outstanding Corporation Common Stock and
Outstanding Corporation Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the company
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case

18



--------------------------------------------------------------------------------



 



    may be, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Corporation or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the company resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation except to the extent that such ownership existed
prior to the Business Combination and (iii) at least a majority of the members
of the board of directors of the company resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement, or of the action of the Board, providing for such
Business Combination; or

4.   Approval by the Corporation’s stockholders of a complete liquidation or
dissolution of the Corporation.

19